Citation Nr: 1440450	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  11-15 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, TN


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred in April 2010 at Parkridge Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from December 1987 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Murfreesboro, TN, which denied the Veteran's claim for reimbursement of unauthorized medical services.  In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for unauthorized medical expenses incurred at Parkridge Medical Center.  However, it is unclear from the record, which services she is seeking reimbursement for.  The record shows that the Veteran was treated at the emergency room at Parkridge Medical Center on April 12, 2010 after she was found unresponsive by her family.  The emergency room record shows that she had heavy alcohol intake and a history of bipolar disorder.  Her mental state was altered in that she was confused and had decreased responsiveness.  The total for this hospital bill was $3,438.00.  It is worth noting that the Veteran is 100 percent service-connected for major depressive disorder.  

The Veteran's claim was denied on the basis that there were VA facilities that were feasibly available.  A letter from Nashville Shared Services Center dated September 2010 notes that they were requesting payment for the charges rendered on April 12, 2010 for the amount of $3,438.00 as the Veteran had been admitted to the emergency room in an emergent condition.  They requested VA to reconsider the denial.

In the Veteran's notice of disagreement, however, the Veteran noted that she had received outpatient treatment at Parkridge Medical Center on April 12, 2010 and that she had been previously sent there for physical therapy sessions that had been approved and she did not understand why her bill was not paid.  On her VA-Form 9 and during testimony at the Board hearing, she also kept referring to physical therapy she was receiving, rather than the emergency room treatment she received on a one-time basis after she had apparently been unconscious from drinking alcohol.  Her representative at the hearing referred to the treatment date being on April 4, 2010 and she focused on how she had to care for her parents as the reason for having to go to the private hospital, rather than the nearest VAMC.  The Statement of the Case also variously  refers to April 4 and April 12, 2010 as the dates for outpatient treatment.

On remand, it needs to be clarified which services the Veteran is seeking reimbursement for.

Accordingly, the case is REMANDED for the following action:

1.  Conduct the necessary review of the file to ascertain which services the Veteran is seeking reimbursement for; i.e., the April 12, 2010 emergency room visit to Parkridge Medical Center when she was found unresponsive after heavy alcohol intake; or outpatient physical therapy sessions at Parkridge Medical Center.

2.  Thereafter, conduct any further development necessary.  If the claim remains denied issue the Veteran and her representative a Supplemental Statement of the Case and allow a reasonable period of time before returning the case to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



